OFFICE    OF THE     ATTORNEY   GENERAL           OF TEXAS
                                        AUSTIN
aROVER SLLLLRS
ATlOlWn 0LNcu.L




 Bon.    s.    8.   YoDoaal4,    Ccaalraloarr
 Dopar6marIt of        &rioulwlrD
 Aurt in ( Trxae




                    Your 109trr oi tan
 faotr        and rrqurrtr   our opini




                                                             ioulrr        rrterenoe
                                                           291, rhlah etato@,
                                                           rhdl met      at ruoh
                                                          p order’ : la thl8
                                                         ollagr station,    ttlr




                               n& a   mrrtln(l   at   thlm   time,    it     will ooia-



          at holdin 8eve?al 0th~ rrt-a      thtorybout t&   !%mte,
          8n4 it will uterfoll~ n4uoo uo omrall lxponr** Of
          8.14 DMr4. It mul4 k hl@;l      dorlrrb:r to hrra thr
          Irl.14Isrportrr rtotlen.4 at teriour polntr over the
          ?trto, to see8 with tbo kard rt thir tlmo for l PB-
          rral 4irrurrlor of pr04p*otiv* *arm-m,   luportla
          roqdnrak            and   *eohaiquo.
Hon. J. P. MoDonmld, peg*2                                            56




          To would mpproolmto your rdtloo me to whethor
     Or not, in tho light d th r lboro tmotm on4 prod-
     81one oi the Pi014 So04 Law, thlr trlp would bo m~a-
     lldorod mm etato buminomm end whrthor or not the
     %ed lnd Plant Doer& lnrabrrr lnd inrpootorl ooula
     bo rolmburmtd out of Stoto fund8 for lxponmoo
     inaurrmd.w

          300. llr ot Chapter 378 of tho Aotm ot thr b9th Iaglm-
lmturo, 1945, the Approprlotioa Aot tar Stmto Dopmrtroate, pago
943, prorldom that *no trmtollng rxpon8eo lhmll k mlmIao4,
lllouo4 or pm14 ualoe8 laourrod rhllo trorollng on Stat8 buolnom8,”
          Your 1nqoLry lo thorotorolnsworo4 br l 4otormlaotlon
ot rhothor or not tho pro em04 trip to hllmm by tho nb8borr of
tho Stat. Sod  on4 Pleat L r4 and aortain  lnopootorm of tho Do-
pmrtaont of Agrloultaro 18, in toot, a trip tho )urpomo oi rhloh
I8 *Etato bumlaomm.~
          Ii anewor to your lnqulr7, w aumt tlrmt look to tho
dutiom of tho strto rood an4 Plmnt Board,  Artlolo 57 of the
Rovlmod Clrll Stmtutom ot Texem, 1925, mm lmended, reoam 88
tollor8t
          'Thr Stoto So04 ma4 Plmnt Boar4 (tormorlf do81 -
     net.4 mm the Stmto Boar4 of Plmnt Brooder Xxomlnorm f
     shall bo ooa ornod, lx-ottloio OS the Chlmt of the
     Dlrlmlon ot % 1016 Sord QortltiomtlonOS the Stmte
     Dopmrtmont ot Agtloulturo, tho lioa6of tho Doportmant
     OS Conmtlom of tho hgrloulturml lad Moohanloml College
     of Twx88, end tho He06 ot the Dopmrtment ot Plmnt
     Industry of the hxm8 Tmoh~ol~gIomlCollogo. Zml4 Board
     85011 lloot lnnumll~ one of their number mm ohrlrmmn
     and another 08 lo r r o ter The~. Boer4 ohm11 omot at
     muoh tlnmm end plooom 08 the oholrmon mel ardor, All
     rpplioent8 tar lloenee 08 Roglmt*rod Plmnt Broodor en4
     Cortlfls4   Seed Orowmr mhmll turrlmh muoh lnformmtloa
     mm tho Bomrd mey nqulre en4 lhmll mppoor 1a porron
     brtorc lol4 Board it the &orb roquomtm it. Thm Bomra
     lhmll promorlbm thm Qu8litie8tionm    ot InrpootorB thmt
     ~rnr be arplorod nadmr thlm 108.~
                                                                   a:..
                                                                           57
Boa. J. Y. MoDonmld, page 3




           Avtlole ~9~prorl4mm   for lpplloetlonm to bm pnmontoa
to t&o Stata    Sood en4 Plant Boor4 for rogfotrotioa 08 *Rogio-
tar04 Cottonm9o4 Er9e40ra, on4 AsL 61 prorl4or for like oppll-
motion8 to the Board for rmglmtrmtlonam *Certified Cottonsred
~rouorm*.     Roeh of rush l pplimontm lo roqulnd to furnish the
Bar:4 oertoln    lnforamtion  mm lmt tarlh in there Artlrlrm. Ar-
tlolr 63 l   pooltlom that thm Bomrd lmhmll prmporm lultmblo?oru
et oppliostion for   n~otrrtlon     ta   aottonseo4 Broo4e?o on4
Cottonmoo  Orowerm on4 mholl omtmbllohruler and nguletlonm,
tomtm and ltan4ordm to eorrl into ltirot the papomem of thlm
low, I . l*
         Artlml@ 67 pw~ldm~ fbr the mona#Urtlo~ of rm#lmtrr-
tloa at a RoRlmtoro~Oottonmoo4 koodor   or Cortltiod Oottonmood
Wyr    b the Oomrimm~onor of Agrleultun ona fo r ls l p~ol from
     ommimmlonor~r 6eolmta9ito the stat. 3806 0~4 PloM kor4.
         SamtIcs 2 of Artiolm 670 protldrm to+ tke ngimtwtiom
of plant breadore by tho Oomalmmloaor of Agletiturm whoa the
mpplloetlonhoe born opprotod by tho Stoto coo4 on4 Plmnt Board.
Llko provlmloa la credo for tho rr(lmtrrtfon of lertltlod me94
6rovorm,

           Sootion 3 of Artiole 67m, roebe am followsI

            Vho ~tato Board of Pleat Breedor      !!roainerm     orrmte4
     br the Chrpter 2 of Tftlr 4, Vol. I, of Roviood Clril
     Otrtutmm of 1923 to be hmremftmr oallod the Stmte %e&
     and Plmnt Board, mhmll osrtlfy to tbo Caaalmmioaorof
     Agrloulturo tho nmcom of persona, flrrem,lmmooimtfon,or
     oorporotionm vto en l      li&blo to quolif~ OS Rc(liatoro4
     Plant,   Broo4orc, rn4 non08 or pormonm, firma, emmooio-
     tlono or oorporotlonm rho lro sllglblr          to quolltf,88
     Cortltlod Soed drowerm; It mbmll promiulgrto ruloe,rog-
     ulatlonm, trot and ltondordm goremnin~ the pm4uotion
     of Ro~mtrro&       Ploatln( Nod rm4 Oertitid          Ploint;Ln
     soo4l ohm11 prepare llritmblo blank forma to be un f la
     amtin8 l   ppllmot~on   to? rmmogmltlon 88 Roglmtm,n6 Pltnt-
     ~odoro      end Oortltlo4 Ssd browerm, en4 mhmll promoribm
     the qurllrlortionmof immpmotorm to k rsglorod under
     tho provlolono      of thlm Amt [Art. 670; P.Q. &t.l~!i%j;
   I
Eon.- J.    35. MoDonald,    pa&a L




       it   ahali     hbar
                       and pool upon all applioationr        for
       ~egiat~rae Plant    Brradera   end ahiri0e      Seed Orowrra
       Bororo oertltylu      thr 8amo to thr Corriaalonaror
       &rlaulturo) lt shall aolloot a tow or Ton ((lO.00)
       Dollars ircm laah rpplloant and bopOOtt aa~. In the
       Ctato Troaaury; it shall praaarlba tear to oovar tha
       aoat O?ldmio ia to rthla     lq Art   (Ad. 67aj P. a. Art.
       15558), vhloh rho11 not OX0006 CVOntprito           (251) aonto
       par so r er o rlotton,    nor more than ono por ooat of tbo
       rota11 raluo OS the lvo r a gproduatloa
                                           o          OS mush othar
       rirle   road on luoh land al)mar ba lppllod aa, and ahall
       hat0 rtif powor and lfktkorit~ to dotumh            &ho 011 -
       bilitr or poraaaa,     firma, raaoairtlo~a     or oorporat Pof18
       lpplylaa   ior rroogaltlon    as Raglatrrad Plant Braodors
       or a0rtirire 5006 Qrowora.        Berm* oortilyliig     any lp
       plloant it shall oonaldar his or its raputatlon rar
       honest-P,aomprtonay sad tOiF 4rollni5,his or lta iaoll-
       ~t.188ror produalng plantin aaed ot a hi& dagroo of
       purltP and lxaal1onoo, tho quality of plantlnd a,ard
       ownrd or oontrallrd      by thr lpplloant    to ba uaad in tho
       produatloa oi Ragiaterad Planting         rood or certified
       Pl8ntlng Seed, Provldad that tho produotlon of Carti-
       rlee saa4 ahall bo not loss than tha dogroo oi purit?
       and lxoo1~0n08 88t ior Eeglaterod Case and la the aon-
        aldaratlon or an applloant for reoognltlon 88 a Roglatarod
       Plant Broodar it ahall lntoatlgato         his lkill aa a Plant
        Breeder Or tko skill oi aanaone 1x1 his or its amplo)8eat.’
           l3yArtlolo 63, the Comml#alonor or Agrloulture     lo raqulrad
to employ a rt.urioiantauakr   0r oompotont    lnapootora  to inspect
ri0id0 o? oobton, an5 r00mtir0    r0r glnnlna,     rtorlng and handling
oottonaeed.   By Saatlon k(a) oi Artlola 670, the Commlaalonrr d
Agrloulture la dlrootwl to appoint @ lurrlolant      number or lnapoa-
tora, nomlnatrd by thr !7trto Food and Plant board to oarry into
lrr00t the provialona or the roglotretioa    law.
               It la thua apparent that thr dutiaa of tha Board may ba
 luenarlaod     as rallm0t
                (11     To pa00 oa thr   qualltloatlon    or lupoatoa~
                (21     To prrpan rulkblo       roraa of lppllaotlon     ror
                            redlatretlon~
                (3) to rrrtlry  to tha am    0010n0r or 4rla~turo
                        tha aamos oi thoaa   poreom vho hwo lppllod
                         an4 rho a r mfound lUglb1.r to ba raclatarod
                         aa the nglatrrrd   plant brredora or oartlflod
                         8.~4 povera~
    .
                                                                                 59
Hon. J.   P. Y(oDonald, paga 5




            (4)   To    promulgata     ruloa,      ro   ulationa,     toot8
                        8nd   standard8     gwor    atn( the produatlfm


            (5)   To hoar and        p8aa   on all rpplloatloar for
                        ra~atratloa~
            (6)   And    to rat 8a an 8ppellrto              bertd    rhrn tho
                        Cosadaaloau ot Ag?loaltu?o                  ha 8aba
                        tit to eaaorl a ngi8trrtlon.
               ?b uo fo n, la lwvw                            ii th a pwpoao
                                         to y o ur la q a lr y,                  of
tho Boar&~8 meeting In Dallar 18 to porton                8af oi tha dutio8 out-
lined abeto, wo boll, and you rrb 8d~lroU that tha aena 18 mBtato
buainoaa* wlthla tha ~08al.ng et tho oarrtat Appropriation                Bill.
*a      the fa a trltatod la your lottor, that the Board will “later-
rior proapootlro 8ood growosaw, it would lppe8r that the Board
would bo rotin& la oompllonao ‘4th Artlaler               57, 59, 61 and 67r
(So.     3) in l   rourlry   thr lnioamatlon raqulnd ima lppllaanta             tar
raglatratlon       as orrtlrlad 6rowrra or braodua.           It la polnt~e out,
howrtu,       that thou Art10100 nlatr rtrlatly            to ~Dlfoanta    and
not to pro8pootlro         drorora wbo are not applloanta.         Also, rrau thr
faata ltatod in your latter,          it   UOUid 8ppOar that tho PLWtf5( Or
the Board tight         also ba for tba purpoao oi prcml&3tla@ rules,
ragulatlona,       toat    and @tand@rd@ as raqvind        ot it undrr   thr law.
Ii anl or thaao dutlaa aro to ba poriormod br tho Boud l;rDal.;a#,
 thou pu ua 8drlaod that tha auno la WBtato bualnaaaw.
 Board datazalnaa that Its bualnoaa oan ba tranarstod aora orpael-
tlouall      in Dallas than et lomo other point, thr trarrllng lrpanaoa
 or tho Board      are allorablr u&&or the law.
            With rotrranoa to tha rxpenaaa of tho ln8pootora,          tho
 faata stated in your lattar   atom to lndloata     that they lra to bo
 lalloe  to Dallas at the lartana~ sad raquort oi tha Etato ?ord
 and plrnt Do8ra to mart vlth it an6 to ei80u08        lproapertita
 loroa(o8, i.n8portlon  nqmlromontr, an& toehaiqu**. In thl8 aonaea-
 tlon ua mall your attontlon     to the p?o+ldom of Artlolra 63 on&
 67a whlah prod&r that lll ruoh iarpeotorr       lr o l p p OintO6  by and lr o
 naponalblo   to JOU ma Ooudaalanor of &loultua,            nthaz than the
 Stat0 bee and Plaat boar4. Wo thoniora         ldviro you that it in thr
                                                               ..      60
l&n.    J. R. McDonald,   paga 6




datrrmlnatlon   0r yof2.r admlnlatratlro     ~laarotlon,   you aeoler
that it will   bo ldVWLt~g Oto     OUB0aU Four lnapootora in to
Ddlar ror a roport     and tot lnatruetlonr,        ruoh a trip would,
l.n tho oplnlon OS thla Dopartmant, bo wStrto bualnoaam, tharabr
lnrbllag  thr tr a vr llr  lrpona8a
                               y       of auoh lrupooto?a    to Dallas to
), paid iTa      !!%atO fUid8.
                                            Tours wry    trul?,

                                         A~QERRRAL   01 Tqhs
                                          \      *
                                         &Q.-A+!+
                                         BF     David “untoh,
Lm:rt                                                      Molatont.